DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2020/0020384).

As to claim 1, Zhao discloses a memory controller, comprising: 
a memory interface queue having an output for coupling to a memory channel adapted for coupling to at least one dynamic random access memory (DRAM) (¶0036); 
an arbiter coupled to the memory interface queue for selecting incoming memory commands and placing them in the memory interface queue causing them to be transmitted over the memory channel (¶0036); and 
at least one replay queue storing memory access commands that are placed in the memory interface queue (¶0034); and 
a refresh control circuit coupled to the arbiter and operable to monitor an activate counter which counts a number of activate commands sent over the memory channel to a memory region, and in response to the activate counter being above a designated threshold, signal the arbiter that an urgent refresh command should be sent (¶0054); and 
a replay control circuit for detecting that a designated type of error has occurred, and in response to the error, initiating a recovery sequence including re-transmitting selected memory commands from the at least one replay queue (¶0034).

As to claim 2, Zhao discloses the memory controller of claim 1, wherein the reply control circuit is further operable for, in response to designated error conditions in the recovery sequence, checking whether an urgent refresh command is pending at the arbiter and, and, if so, interrupting the recovery sequence and allowing the urgent refresh command to be sent (¶0054).

As to claim 3, Zhao discloses the memory controller of claim 2, wherein the replay control circuit is further operable for causing the refresh control circuit to increment the activate counter in response to an error in transmitting a refresh command (¶0054).

As to claim 4, Zhao discloses the memory controller of claim 2, wherein the designated error conditions include a command parity error during the recovery sequence (¶0034).

As to claim 5, Zhao discloses the memory controller of claim 2, wherein the designated error conditions include a restart of the recovery sequence (¶0034).

As to claim 6, Zhao discloses the memory controller of claim 2, wherein the designated error conditions include at least a partial repeat of the recovery sequence (¶0034).

As to claim 7, Zhao discloses the memory controller of claim 1, wherein the urgent refresh command is one of a refresh (REF) for at least a portion of the memory region, or a refresh management command (RFM) for the memory region (¶0052).

As to claim 8, Zhao discloses the memory controller of claim 1, where the memory region is one of a memory bank and a sub-bank (¶0033).

As to claim 9, Zhao discloses the memory controller of claim 8, wherein when the memory region is a sub-bank of a memory bank, the refresh control circuit is operable to monitor multiple activate counters for respective multiple sub-banks of the memory bank (¶0051).

As to claim 10, Zhao discloses the memory controller of claim 8, wherein the replay control circuit is operable to replace an REF command for a designated sub-bank with an REF command for the memory bank containing the designated sub-bank (¶0051).

As to claim 11, Zhao discloses the memory controller of claim 1, wherein the refresh control circuit is further operable to decrement the activate counter by a first designated amount if an REF command issues to the respective monitored region (¶0044).

As to claim 12, Zhao discloses a method, comprising: 
selectively placing memory commands in a memory interface queue, transmitting the memory commands from the memory interface queue to a memory channel coupled to at least one dynamic random access memory (DRAM), and storing a copy of the transmitted memory commands in a replay queue (¶0036); 
counting a number of activate commands sent over the memory channel to a memory region of the DRAM (¶0045); 
in response to the number of activate commands being above a designated threshold value, signaling an arbiter that an urgent refresh command should be sent to the memory region (¶0054);
detecting that a designated type of error has occurred, and in response to the error, initiating a recovery sequence including re-transmitting selected memory commands from the replay queue (¶0048); and 
in response to designated error conditions in the recovery sequence, checking whether an urgent refresh command is pending at the arbiter and, and, if so, interrupting the recovery sequence and allowing the urgent refresh command to be sent (¶0034).

As to claim 13, Zhao discloses the method of claim 12, further comprising incrementing the count of activate commands in response to an error in transmitting a refresh command (¶0054).

As to claim 14, Zhao discloses the method of claim 12, wherein the designated error conditions include a command parity error during the recovery sequence (¶0034).

As to claim 15, Zhao discloses the method of claim 12, wherein the designated error conditions include a restart of the recovery sequence (¶0034).

As to claim 16, Zhao discloses the method of claim 12, wherein the designated error conditions include at least a partial repeat of the recovery sequence (¶0034).

As to claim 17, Zhao discloses the method of claim 12, wherein the urgent refresh command is one of a refresh (REF) for at least a portion of the memory region, and a refresh management command (RFM) for the memory region (¶0052).

As to claim 18, Zhao discloses the method of claim 12, where the memory region is one of a memory bank and a sub-bank (¶0033).

As to claim 19, Zhao discloses the method of claim 18, wherein when the memory region is a sub-bank of a memory bank, the method further comprises monitoring multiple activate counters for respective multiple sub-banks of the memory bank (¶0036).

As to claim 20, Zhao discloses the method of claim 19, further comprising replacing an REF command for a designated sub-bank with an REF command for the memory bank containing the designated sub-bank (¶0052).

As to claim 21, Zhao discloses the method of claim 12, further comprising decrementing the activate counter by a first designated amount if an REF command issues to the respective monitored region (¶0044).

As to claim 22, Zhao discloses a data processing system, comprising: 
a data processor (¶0014); 
a data fabric coupled to the data processor (¶0014); and 
a memory controller coupled to the data fabric for fulfilling memory requests from data processor, the memory controller comprising (¶0014): 
a memory interface queue having an output for coupling to a memory channel adapted for coupling to at least one dynamic random access memory (DRAM) (¶0015); 
an arbiter coupled to the memory interface queue for selecting incoming memory commands and placing them in the memory interface queue causing them to be transmitted over the memory channel (¶0036); and 
at least one replay queue storing memory commands that are placed in the memory interface queue (¶0034); and 
a refresh control circuit coupled to the arbiter and operable to monitor an activate counter which counts a number of activate commands sent over the memory channel to a memory region, and in response to the activate counter being above a designated threshold, signal the arbiter that an urgent refresh command should be sent (¶0054); and 
a replay control circuit for detecting that a designated type of error has occurred, and in response to the error, initiating a recovery sequence including re- transmitting selected memory commands from the at least one replay queue (¶0034).

As to claim 23, Zhao discloses the data processing system of claim 22, wherein the reply control circuit is further operable for, in response to designated error conditions in the recovery sequence, checking whether an urgent refresh command is pending at the arbiter and, and, if so, interrupting the recovery sequence and allowing the urgent refresh command to be sent (¶0046).

As to claim 23, Zhao discloses the data processing system of claim 23, wherein the replay control circuit is further operable for causing the refresh control circuit to increment the activate counter in response to an error in transmitting a refresh command (¶0054).

As to claim 25, Zhao discloses the data processing system of claim 23, wherein the designated error conditions include a command parity error during the recovery sequence (¶0034).

As to claim 26, Zhao discloses the data processing system of claim 23, wherein the designated error conditions include a restart of the recovery sequence (¶0034).

As to claim 27, Zhao discloses the data processing system of claim 23, wherein the designated error conditions include at least a partial repeat of the recovery sequence (¶0034).

As to claim 28, Zhao discloses the data processing system of claim 22, wherein the urgent refresh command is one of a refresh (REF) for at least a portion of the memory region, and a refresh management command (RFM) for the memory region (¶0052).

As to claim 29, Zhao discloses the data processing system of claim 22, where the memory region is one of a memory bank and a sub-bank (¶0033).

As to claim 30, Zhao discloses the data processing system of claim 29, wherein when the memory region is a sub-bank of a memory bank, the refresh control circuit is operable to monitor multiple activate counters for respective multiple sub-banks of the memory bank (¶0051).

As to claim 31, Zhao discloses the data processing system of claim 30, wherein the replay control circuit is operable to replace an REF command for a designated sub-bank with an REF command for the memory bank containing the designated sub-bank (¶0051).

As to claim 32, Zhao discloses the data processing system of claim 22, wherein the refresh control circuit is further operable to decrement the activate counter by a first designated amount if an REF command issues to the respective monitored region (¶0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Cadloni (US 2020/0019458) discloses a memory sub-system can include a memory component and a processing device configured to perform a background scan on a memory region of the memory component. In some embodiments, the background scan includes generating a bit error count (BEC) of a codeword saved on the memory region and saving statistical information corresponding to the BEC of the codeword to a histogram statistics log. In some embodiments, when the BEC of the codeword is greater than a BEC threshold, a refresh operation is scheduled for the memory region and/or logged. In these and other embodiments, when one or more error recovery error correction code (ECC) operations do not correct bit errors in the codeword, a refresh and/or retirement operation is schedule for the memory region and/or is logged (Abstract).
Prior art O’connor (US 2020/0097359) discloses a common error correction logic with refresh logic, DRAM refresh rates can be adjusted automatically while the memory buffer is operational based at least in part on currently observed error rates in the DRAMs. A refresh rate for a DRAM, or memory device, is lowered to the point where a threshold number of bit errors are observed. This threshold number may be a small number. Reducing the refresh rate results in reduced DRAM power usage and improves performance of the overall memory system (e.g., due to less time spent performing refresh) (¶0082).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113